Per Curiam. Petitioner Paula Rasmussen, after her sentence to life imprisonment had been affirmed, sought permission to apply to the trial court for postconviction relief on the ground that a deputy prosecuting attorney’s offer to recommend a 15-year sentence if petitioner would plead guilty had not been communicated to petitioner by her attorney. On October 24, 1983, we denied the petition, without prejudice, because petitioner did not state that she would then have accepted the offer or would now accept it. Petitioner now files an amended petition, accompanied by her affidavit stating that if she had been informed of the offer she would have accepted it and have pleaded guilty. She asks for an opportunity to present witnesses to show the truth of her statement. The cause is remanded to the trial court for a hearing to determine the complete circumstances surrounding the offer; whether the offer was made but not communicated to petitioner; whether it should have been communicated; and if so, whether she would have accepted it. Since the judge who presided at the trial is no longer on the bench, the present trial judge, if he finds the facts as the petitioner states them, must determine whether the recommendation for a 15-year sentence should be accepted. If so, he may order the sentence to be reduced accordingly. Adkisson, CJ., dissents.